                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DERRICK J. ELLERBE                       :          CIVIL ACTION
                                         :
      v.                                 :
                                         :
THE MAYOR OF PHILADELPHIA, THE           :
PRESIDENT OF CITY COUNCIL, THE           :
MANAGING DIRECTOR, THE POLICE            :
COMMISSIONER, THE SHERIFF (PHILA. :
COUNTY), THE INSPECTOR GENERAL :
(PHILA), THE DISTRICT ATTORNEY           :
(PHILA) and PHILA. PRISON SYSTEM         :
COMMISSIONER, All Defendants In          :
Their Official and Individual Capacities :          NO. 19-2716

                                        ORDER

      NOW, this 3rd day of July, 2019, upon consideration of plaintiff Derrick J. Ellerbe’s

application to proceed in forma pauperis (Document No. 1) and his pro se Complaint, it

is ORDERED that:

      1.     Pursuant to 28 U.S.C. § 1915, plaintiff is GRANTED LEAVE to proceed in

forma pauperis.

      2.     The Complaint is DISMISSED WITH PREJUDICE as frivolous.




                                                /s/ TIMOTHY J. SAVAGE J.
